Citation Nr: 1752503	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-31 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel
INTRODUCTION
 
The Veteran served on active duty from March 1964 to March 1968 and from June 1968 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.


FINDINGS OF FACT

1.  The Veteran's right ankle disability is related to service.

2.  The Veteran's back disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle arthritis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for lumbar spine arthritis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Previously Denied Claims

By September 2006 rating decision, the Veteran's claims of service connection for a right ankle disability (characterized as ankle sprain of an unspecified extremity) and a back disability (characterized as residuals of a back injury) were denied.  The Veteran was notified of the denial the same month and filed a notice of disagreement (NOD) in November 2006.  A statement of the case (SOC) was issued and mailed to the Veteran in February 2009, but the Veteran did not perfect an appeal to the Board within 60 days, at which time the September 2006 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran did ultimately file a VA Form 9 substantive appeal, but it was not received until June 2009.  In a July 2009 letter, the RO informed the Veteran that the appeal was not timely and that the September 2006 decision was final.  Although the timeliness of a substantive appeal is an appealable issue, the Veteran did not submit an NOD as to the July 2009 decision.  See 38 C.F.R. § 19.34.

Later in July 2009, the Veteran responded to the July 2009 letter and explained why his appeal had exceeded the time limit.  He stated the delay was caused by time required to make appointments with a number of physicians.  The Board does not find that the July 2009 response constitutes an NOD because there was no disagreement with the timeliness decision.  The Board also does not find that the reasoning for the untimely appeal results in an equitable tolling of the time period in which to appeal as the Veteran could have submitted an appeal after the SOC while simultaneously scheduling doctor appointments as the scheduling did not prevent the filing of the appeal.  See,e.g., Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014); Bly v. McDonald, 28 Vet. App. 256 (2016).

Since the prior denials of these two claims, the Veteran has submitted several medical opinions from his treating physicians connecting his current disabilities to his ankle sprain and back injury in service.  This is evidence sufficient to reopen the claims, as it constitutes new and material evidence, and the Board will consider the merits of the claims below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).


Right Ankle

The Veteran has been diagnosed with rheumatoid arthritis and osteoarthritis, which he claims are the result of injuries in service.  With regard to the right ankle, the Veteran noted that he slipped on ice while carrying file boxes.  Doctors told him he had a torn ligament in his right ankle which the doctor could treat, but not fix.  To treat the ankle, the doctor wrapped it in a half-foot cast and ace bandages.  He turned his ankle several more times in service.  He states that since his injury he has had to be careful about where he steps because, if he steps on a pencil, his ankle can pop and swell to the point where his shoes must be cut off.

Service treatment records (STRs) from December 1964 indicate that the Veteran injured his right ankle in service.  An x-ray did not show a broken ankle, but the ankle was tender.  Further treatment is noted in June 1965 for persistent right ankle trouble.  His March 1974 exit medical examination stated that he had recurrent right ankle sprains since January 1965 with the last occurrence in 1970.

Thus, the Veteran has current diagnoses that are claimed to be related to an in-service event, and the only question is whether it is at least as likely that there is a medical nexus between the two.

The VA opinions of record have resulted in negative nexus opinions.  In February 2010, an examiner opined that his right ankle sprain in service was less likely than not related to his current arthritis because there was no bony residual with the ankle sprain and because the spurring around the joint indicates an old orthopedic problem but there is no such change indicating an old injury on x-ray studies.  The examiner also commented that, if any instability was present, it was slight and such that the joint was not truly unstable.  Further, the Veteran's right ankle was said to be in better shape than would be found in most people his age.  

Given the Veteran's testimony that his injury resulted in ligament rather than a broken bone, it makes sense that there would be no indication of an injury on contemporaneous imaging.  Further, while comment on the severity of a condition is sometimes relevant to the overall service connection inquiry, judgments regarding severity are typically best saved for rating a service-connected disability and will rarely determine the outcome of a service connection claim.

An addendum was obtained in April 2010.  The examiner elaborated that there was no objective evidence of problems resultant from a strain.  For instance, no instability was found on examination, even though the Veteran reported instability in his right ankle.  The Board cannot accept this conclusion, as it finds the Veteran's reports of instability, particular upon some aggravation of the joint, credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The April 2010 examiner also stated that the Veteran did have limited range of motion and swelling in the right ankle.  However, if the swelling were due to post sprain, it would not be in other joints.  The Board can accept this portion of the examiner's opinion; however, the Board discounts it, as much of the examiner's opinion, formed without the benefit of the Veteran's testimony outlined above, appears to have been based on a misunderstanding of the Veteran's in-service injury.

The Veteran also had submitted several medical opinions from his private treating physicians.  Dr. Fambrough noted that the Veteran has a history of ankle pain which began in 1965.  A diagnosis of rheumatoid disease was also noted.  Dr. Drummond opined that the Veteran's right ankle trauma in service have caused him to have significant chronic arthritic pain and debilitation throughout his life. Dr. Spady noted diagnoses of osteoarthritis, rheumatoid arthritis, and DJD.  The manifestations of these diseases were said to be precipitated by injuries during service.  Drs. Gauthier and Treanor noted a review of the Veteran's service records and opined that the Veteran's current conditions were a direct result of injuries sustained during active service.  

The Board finds that the evidence weighs in favor of granting the claim, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The Veteran's private doctors have treated his condition and understand the Veteran's medical history and the nature of the injuries he sustained in service.  Drs. Gauthier and Treanor have reached this conclusion after review of his medical and service files.  Further, the Veteran has submitted opinions from several doctors noting the chronic nature of his symptoms which began in service.  The Veteran's testimony is consistent with these reports.  Therefore, the Board finds that the Veteran's right ankle disability is related to service.  Therefore, service connection for right ankle arthritis is warranted.  

Back

Much of the evidence, including the applicable diagnoses, pertaining to the ankle and back overlaps.  The back injury occurred as a result of a motor vehicle accident in 1968 or 1969.  He was treated with pain relievers and told he had ligament damage in his back.

STRs show record of treatment following a September 1968 motor vehicle accident.  The Veteran had periodic treatment for back pain from the time of that accident until the end of service, including in May 1974.

For the same reasons as stated above, the VA examiner found it was less likely than not that the Veteran's back injury in service was related to his current ailments.  

Dr. Fambrough provided additional details regarding the history Veteran's back problems, noting treatment by several physicians for back problems and lack of sciatica at the time he rendered his June 2009 opinion.  The evidence regarding the medical nexus between the Veteran's back problems and service are otherwise much the same as the evidence regarding the nexus between the right ankle and service with each clinician noting the chronicity of the condition since service.

Therefore, for the same reasons as stated above for the right ankle, the Board finds that the Veteran's back disability is related to service, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for lumbar spine arthritis.



ORDER

New and material evidence having been received, the claim of service connection for a right ankle disability is reopened; service connection for right ankle arthritis is granted.

New and material evidence having been received, the claim of service connection for a back disability is reopened; service connection for lumbar spine arthritis and the claim is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


